Case 2:12-cv-00032-RJS-DAO Document 655 Filed 05/21/21 PageID.22077 Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

      C.R. BARD, INC., a New Jersey corporation,
      and BARD PERIPHERAL VASCULAR,                     MEMORANDUM DECISION AND
      INC., an Arizona corporation,                     ORDER DENYING DEFENDANT’S
                                                       MOTION TO CONSOLIDATE CASES
              Plaintiffs,
                                                                2:12-cv-00032-RJS-DAO
      v.
                                                          Chief District Judge Robert J. Shelby
      MEDICAL COMPONENTS, INC., a
      Pennsylvania corporation,                            Magistrate Judge Daphne A. Oberg

              Defendant.


             Before the court is Defendant Medical Components, Inc.’s (Medcomp) Motion to

  Consolidate.1 Pursuant to Federal Rule of Civil Procedure 42(a) and DUCivR 42-1, MedComp

  moves to consolidate into this action (Port I) a later filed case between similar parties: C.R.

  Bard, Inc. et al. v. Medical Components, Inc., Case No. 2:17-cv-00754-HCN-DAO (Port III).

  MedComp argues consolidation is appropriate because the two cases involve virtually identical

  parties, products, and issues of law and fact, together with related patents and overlapping

  documents, testimony, witnesses, and potential experts. Plaintiffs C.R. Bard, Inc. and Bard

  Peripheral Vascular, Inc. (collectively, Bard) oppose the Motion, contending consolidation of the

  two now divergent cases would introduce confusion and delay.

             For the reasons explained below, the Motion to Consolidate is DENIED.




  1
      Dkt. 479.
Case 2:12-cv-00032-RJS-DAO Document 655 Filed 05/21/21 PageID.22078 Page 2 of 11




                                                 RELEVANT FACTS

             The court begins with a preliminary overview of the patents at issue before taking up the

  lengthy and complicated procedural history of the relevant cases.

             Bard and MedComp are medical device manufacturers who develop, produce, and market

  various vascular access devices, including subcutaneous access ports. Access ports are devices

  that are implanted within the body of a patient, providing a convenient method of repeatedly

  delivering infusions of medicine, blood products, or other fluids without requiring invasive

  surgical procedures.2 Power injection machines employing high pressure are sometimes used to

  deliver highly viscous fluids through access ports at specific desired rates of flow.3 Unlike

  regular access ports that can fracture and cause significant bodily injury if subjected to power

  injection, special power injectable ports are designed to withstand high pressures.4

             Generally, access ports offered by different manufacturers and different models exhibit

  substantially similar geometries, making it difficult to differentiate between power injectable

  ports and regular access ports once they have been implanted in the body.5 Access port

  manufacturers thus seek methods of adding identifiers to their ports that enable identification of

  power-injectability following implantation.6 The various iterations of port identification

  methods comprise the heart of the patent disputes between Bard and MedComp.

             Bard is the owner of eight asserted patents at issue in Port I and Port III: (i) U.S. Patent

  No. 7,947,022 (the ’022 patent); (ii) U.S. Patent No. 7,785,302 (the ’302 patent); (iii) U.S. Patent



  2
      See Dkt. 585-2 (Bard’s Redacted Tutorial Exhibit) at 4.
  3
      See id. at 15–18.
  4
      See id. at 20, 23–24.
  5
      See id. at 26–27.
  6
   See id. at 29–33; see also Dkt. 579 (Disk with MedComp’s Technology Tutorial) at 26–30 (on file with Clerk’s
  Office).

                                                                2
Case 2:12-cv-00032-RJS-DAO Document 655 Filed 05/21/21 PageID.22079 Page 3 of 11




  No. 7,959,615 (the ’615 patent); (iv) U.S. Patent No. 8,025,639 (the ’639 patent); (v) U.S. Patent

  No. 8,382,723 (the ’723 patent); (vi) U.S. Patent No. 8,585,663 (the ’663 patent); (vii) U.S.

  Patent No. 8,603,052 (the ’052 patent); and (viii) U.S. Patent No. 9,682,186 (the ’186 patent).7

  Seven of the eight asserted patents are from the same patent family and all generally relate to

  subcutaneous port identification.8 The remaining ’639 patent relates to a method of performing a

  power injection procedure that is different from the inventions claimed in the other seven

  patents.9

              MedComp owns two asserted patents at issue in Port I and Port III: (i) U.S. Patent No.

  8,021,324 (the ’324 patent); and (ii) U.S. Patent No. 8,852,160 (the ’160 patent).10 Both of these

  asserted patents also concern subcutaneous port identification.

                                        PROCEDURAL HISTORY

              On January 11, 2012, Bard filed the Port I action against MedComp, alleging

  infringement of the ’022, ’302, and ’615 patents.11 MedComp counterclaimed, alleging Bard

  infringed its ’324 patent.12 On December 17, 2012, Port I was stayed and administratively

  closed while the patents-in-suit underwent inter partes reexamination before the United States

  Patent and Trademark Office.13 The stay remained in place for approximately seven years.14




  7
   See Dkt. 115 (Bard’s Motion to Transfer Related Cases) at 2; Dkt. 539 (Bard’s Opp. to MedComp’s Motion to
  Consolidate) at 3.
  8
      Dkt. 539 at 2–3.
  9
      Id. at 3.
   See Dkt. 208 (MedComp’s Amended Counterclaim) at 8; see also Port III Action, Case No. 2:17-cv-00754-HCN-
  10

  DAO, Dkt. 32 (MedComp’s Amended Counterclaim) at 2.
  11
       Dkt. 115 at 2–3.
  12
       Id. at 3.
  13
       Id. at 3–4.
  14
       See Dkt. 539 at 2.

                                                        3
Case 2:12-cv-00032-RJS-DAO Document 655 Filed 05/21/21 PageID.22080 Page 4 of 11




              Following entry of the stay in Port I, MedComp moved to dismiss its Port I Counterclaim

  without prejudice, allowing it to file the Counterclaim in another forum.15 On February 15,

  2013, this court denied the motion due to the relatedness of the Bard and MedComp patents-in-

  suit, finding that the PTO reexamination would narrow the relevant issues regarding MedComp’s

  Counterclaim.16

              On April 29, 2013, MedComp filed a Petition for Writ of Mandamus to the United States

  Court of Appeals for the Federal Circuit, seeking relief from the court’s order staying the case

  and denying MedComp’s Motion to Dismiss.17 The Federal Circuit denied the Petition on

  August 2, 2013.18

              On April 27, 2017, MedComp filed an action in the Eastern District of Texas against

  Bard, alleging infringement of its ’160 patent (the Texas Action).19 On July 7, 2017, Bard filed

  the Port III action against MedComp in the District of Utah, which was assigned to Judge Ted

  Stewart.20 Port III currently involves Bard’s claims for infringement of the ’639, ’723, ’663,

  ’052, and ’186 patents.21 It also includes MedComp’s Port III Counterclaim, alleging

  infringement of its ’160 patent.22

              On the same day Bard filed the Port III action, July 7, 2017, it also filed a Motion to

  Transfer Related Cases in the Port I action.23 Bard moved the court to transfer the newly filed


  15
       Dkt. 115 at 4.
  16
       Id. at 4.
  17
       Id.
  18
       Id.
  19
       Id. at 4–5.
  20
       Id. at 5.
  21
       Dkt. 539 at 3.
  22
       See Port III Action, Case No. 2:17-cv-00754-HCN-DAO, Dkt. 32 at 2.
  23
       Dkt. 115.

                                                          4
Case 2:12-cv-00032-RJS-DAO Document 655 Filed 05/21/21 PageID.22081 Page 5 of 11




  Port III action from Judge Stewart to the undersigned, arguing that, due to the relatedness of the

  Port I and Port III actions, it would be in the parties’ and the court’s best interest to have both

  actions decided before a single judge.24 Bard contended the two actions called for a

  determination of substantially similar questions of law and fact, and raised concerns about

  duplication of labor and inconsistent rulings if they were handled by separate judges.25

  MedComp opposed the Motion, insisting the Port I and Port III actions were not sufficiently

  related to justify transfer.26 Specifically, MedComp stated that “[m]erely because the patents in

  [Port I] occupy the same product category as the patents in [Port III] does not make the cases

  meaningfully related.”27

              On September 19, 2017, before this court could rule on Bard’s Motion to Transfer, the

  Texas Action was transferred to the District of Utah and assigned to Judge David Nuffer.28 On

  October 2, 2017, Bard filed a Second Motion to Transfer Related Cases in the Port I action,

  seeking to transfer the Texas Action to the undersigned along with the Port III action.29 Bard

  argued that, rather than have three separate patent infringement actions involving port

  identification technology between Bard and MedComp pending before three different District of

  Utah judges, it would be more efficient for all three cases to proceed in front of a single judge.30

              MedComp again opposed the transfer, contending that the three actions should remain

  separate because they “involve substantively different facts, applicable defenses, validity defense



  24
       See id. at 6.
  25
       Id.
  26
       Dkt. 118 (MedComp’s Opp. to Motion to Transfer) at 1.
  27
       Id. at 9.
  28
       See Dkt. 141 (Bard’s Second Motion to Transfer Related Cases) at 2.
  29
       Id.
  30
       See id. at 2.

                                                             5
Case 2:12-cv-00032-RJS-DAO Document 655 Filed 05/21/21 PageID.22082 Page 6 of 11




  issues, and patent ownership issues, and may also include different (or at least additional)

  inventorship issues and enforceability issues.”31 Moreover, MedComp maintained that granting

  the request for transfer would unduly burden one judge “with addressing a multitude of complex

  issues involving unrelated facts.”32

              On February 7, 2018, this court denied both Motions to Transfer Port III and the Texas

  Action to the undersigned.33 Although the patents at issue in the three cases involved the general

  subject matter of port identification technology, the court found that the differing patents would

  not call for substantially related questions of law and fact.34 Indeed, the court highlighted that

  neither the Texas Action nor Port III had any overlapping patents with Port I, and further

  explained that “the difference in patents means there is not a risk of substantial duplication of

  labor or inconsistent verdicts because a decision on one patent will not affect the outcome for

  other patents.”35 Accordingly, the court concluded that transfer was not warranted.

              On March 23, 2018, Judge Nuffer issued a Memorandum Decision and Order, mandating

  that the Texas Action and Port III be “decided together.”36 Following his decision, on May 23,

  2018, the assigned Magistrate Judge in Port III ordered the consolidation of the two cases, which

  are now referred to collectively as Port III.37 On June 14, 2019, Port III was reassigned to newly

  appointed district judge, Howard Nielson.38 Port III has continued to progress, with Judge




  31
       See Dkt. 144 (MedComp’s Opp. to Bard’s Second Motion to Transfer) at 8.
  32
       Id. at 9.
  33
       Dkt. 150 (Order Denying Motions to Transfer).
  34
       Id. at 2.
  35
       Id.
  36
       See Port III Action, Case No. 2:17-cv-00754-HCN-DAO, Dkt. 129 (Order Consolidating Cases) at 2.
  37
       Id.
  38
       See Port III Action, Case No. 2:17-cv-00754-HCN-DAO, Dkt. 284 (Docket Entry of Reassignment).

                                                           6
Case 2:12-cv-00032-RJS-DAO Document 655 Filed 05/21/21 PageID.22083 Page 7 of 11




  Nielson issuing a November 23, 2020 claim construction order, and on March 11, 2020, a ruling

  on summary judgment motions.39 In the latter ruling, Judge Nielson denied MedComp’s motion

  for summary judgment on invalidity, finding that Bard’s ’723, ’663, ’052, and ’186 patents are

  drawn to patentable subject matter.40 He also granted Bard’s motion for summary judgment of

  non-infringement of MedComp’s ’160 patent.41 Port III is now ready to proceed with expert

  discovery.42

             On October 4, 2019, the stay was lifted in Port I.43 Since that time, the case has

  progressed as follows: fact discovery commenced on March 30, 2020 and closed on February 8,

  2021; the parties completed claim construction briefing on April 2, 2021; summary judgment

  briefing was completed on April 16, 2021; and the parties conducted a technology tutorial for the

  court on April 28, 2021.44 No date is presently set for a claim construction hearing, and the

  claim construction and summary judgment orders likely will not issue for several months.

             Notwithstanding its previous arguments, on March 18, 2021, MedComp filed the instant

  Motion to Consolidate Port I and Port III pursuant to Federal Rule of Civil Procedure 42(a) and

  local rule DUCivR 42-1.45 The Motion is now fully briefed and ripe for review.




  39
       See Dkt. 539 at 3.
  40
       Id.
  41
       Id.
  42
       Id.
  43
       See Dkt. 161.
  44
       See Dkt. 539 at 2–3.
  45
       See Dkt. 479.

                                                      7
Case 2:12-cv-00032-RJS-DAO Document 655 Filed 05/21/21 PageID.22084 Page 8 of 11




                                                LEGAL STANDARD

             Federal Rule of Civil Procedure 42(a) allows a court to consolidate actions “involving a

  common question of law or fact[.]”46 Under local rule DUCivR 42-1, a “party may file a motion

  . . . to consolidate two or more cases before a single judge if the party believes that such cases or

  matters: arise from substantially the same transaction or event; involve substantially the same

  parties or property; involve the same patent, trademark, or copyright; call for determination of

  substantially the same questions of law; or for any other reason that would entail substantial

  duplication of labor or unnecessary court costs or delay if heard by different judges.”47 Whether

  consolidation under Rule 42(a) is appropriate is within the discretion of the district court.48 The

  party seeking consolidation bears the burden of establishing it is appropriate.49

                                                      ANALYSIS

             MedComp now argues Port I and Port III call for consolidation because “they involve

  virtually identical parties, products, issues of law and fact, related patents (in the same family),

  and overlapping documents, testimony, witnesses, and potential experts.”50 MedComp also

  contends consolidation will prevent potential inconsistent decisions and possible double

  recoveries.51 Bard disagrees, arguing this court already determined the two cases do not present

  substantially related questions of law and fact when it denied Bard’s Motions to Transfer three

  years ago.52 Bard further maintains the risk of inconsistent decisions is low, and consolidation


  46
       Fed. R. Civ. P. 42(a).
  47
       DUCivR 42-1.
  48
       See Shump v. Balka, 574 F.2d 1341, 1344 (10th Cir. 1978) (citation omitted).
  49
    Phillip M. Adams & Assocs., LLC v. Dell Inc., No. 1:05-cv-64 TS, 2008 WL 203316, at *2 (D. Utah Jan. 23,
  2008) (citing Shump, 574 F.2d at 1344).
  50
       Dkt. 479 at 2.
  51
       Id.
  52
       Dkt. 539 at 4–6.

                                                             8
Case 2:12-cv-00032-RJS-DAO Document 655 Filed 05/21/21 PageID.22085 Page 9 of 11




  would serve only to stall the Port III action because the two cases are not procedurally aligned.53

  The court agrees with Bard.

              In February 2018, when the court denied Bard’s Motions to Transfer Port III and the

  Texas Action to the undersigned, it adopted MedComp’s reasoning at the time and determined

  that the cases would not call for substantially related questions of law and fact.54 Because there

  were no overlapping patents between the cases, the court agreed there was little risk of

  substantial duplication of labor or inconsistent verdicts.55 This reasoning is as applicable today

  as it was three years ago. The different issues and patents in the cases remain unchanged. In

  fact, the only thing that has changed is MedComp’s position. In an about-face, MedComp now

  insists the cases should be consolidated because the patents at issue are all related, and it will

  promote judicial economy and avoid unnecessary duplication of efforts to combine the two

  cases.56 The court will not countenance this argument.

              Although MedComp concedes it opposed Bard’s Motions to Transfer in 2017, it contends

  it only did so because, at the time, it was uncertain which of Bard’s patent infringement claims

  asserted in the stayed Port I action would survive reexamination.57 Despite the reasonableness

  of this argument, MedComp did not ask the court to stay the Port III action while the

  reexamination in Port I was conducted. Nor did MedComp move for consolidation when the

  stay in Port I was lifted in October 2019. It was not until more than two years later—after

  MedComp received an adverse ruling on its Motion for Summary Judgment from Judge Nielson



  53
       Id at 7–9.
  54
       Dkt. 150 at 2.
  55
       Id.
  56
       Dkt. 479 at 2.
  57
       See Dkt. 479 at 2–3.

                                                     9
Case 2:12-cv-00032-RJS-DAO Document 655 Filed 05/21/21 PageID.22086 Page 10 of 11




   in Port III—that it hastily moved for consolidation before this court.58 Not only is MedComp’s

   Motion untimely, but it suggests improper motive.

              Moreover, MedComp’s concern for possible inconsistent decisions and the limitations on

   the cross-use of discovery are not persuasive. MedComp points to only one example of an

   allegedly inconsistent decision on a discovery-related issue but does not articulate how the

   decision would increase the risk for greater inconsistent decisions between the two cases.59

   Given that Magistrate Judge Daphne Oberg has overseen both Port I and Port III for more than a

   year and enjoys deep knowledge of the discovery issues in both cases, the risk of any

   inconsistent discovery-related decisions between the two actions is low.60

              Similarly, MedComp’s concern about the limits on cross-use of discovery between the

   two cases does not warrant consolidation. On April 27, 2020, the court issued an order setting

   forth the terms of cross-use between Port I and Port III.61 To date, MedComp has not moved to

   reconsider that ruling but has recently filed a Motion to Permit Cross-Use of Discovery between

   the two cases, which is now pending before Judge Oberg.62 This is a better avenue for

   determining whether to permit cross-use of discovery rather than through the instant motion to

   consolidate.




   58
      In its Motion to Consolidate, MedComp also moved for an expedited briefing schedule, asking the court to order
   Bard to respond within seven days. Medcomp also requested expedited disposition of the Motion. See Dkt. 479 at
   2.
   59
     See id. at 5. MedComp contends Magistrate Judge Daphne Oberg employed a broad interpretation of the privilege
   protection, rather than the stricter, more traditional privilege analysis used by Judge Nielson.
   60
     Magistrate Judge Oberg was assigned to the Port I and Port III actions on May 15, 2020. See Dkt. 192; Port III
   Action, Case No. 2:17-cv-00754-HCN-DAO, Dkt. 545. Magistrate Judge Evelyn Furse previously presided over
   both actions.
   61
     See Dkt. 191 (Order Concerning Production of Electronically Stored and Hard Copy Information) at 2 ¶ 3
   (explaining that the parties agree that any party may use discovery obtained in the Port III case in Port I “as if that
   discovery were obtained in the present action”).
   62
        See Dkt. 414. The Motion to Permit Cross-Use was filed on February 12, 2021.

                                                              10
Case 2:12-cv-00032-RJS-DAO Document 655 Filed 05/21/21 PageID.22087 Page 11 of 11




              MedComp’s concern over the possibility of double recoveries is also not a proper matter

   for consideration under a motion to consolidate. Whether there is potential risk of double

   recoveries is a matter far too speculative to require consolidation now.

              Finally, despite MedComp’s assertion that the Port I action has “almost ‘caught up’

   procedurally” to the Port III action,63 the court finds that the two cases are not procedurally

   aligned. While Port III is ready to begin expert discovery, Port I has yet to reach resolution of

   claim construction disputes and summary judgment motions. This is a difference of at least

   many months, and consolidation at this point would serve only to improperly delay Port III. At

   this point, the two actions have diverged significantly. The time for consolidation, if there was

   one, has long since passed.

                                              CONCLUSION

              For the foregoing reasons, MedComp’s Motion to Consolidate is DENIED.

              SO ORDERED this 21st day of May 2021.

                                                   BY THE COURT:


                                                   ________________________________________
                                                   ROBERT J. SHELBY
                                                   United States District Judge




   63
        Dkt. 479 at 4.

                                                     11
